The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    February 19, 2014

                                   No. 04-13-00807-CR

                                Marlo Edmundo MUJICA,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR2756
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
        The Court Reporter’s Notification of Late Record is hereby GRANTED. The reporter’s
record is due February 20, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court